237 Ga. 495 (1976)
228 S.E.2d 879
JOHNSON
v.
THE STATE.
31300.
Supreme Court of Georgia.
Submitted July 12, 1976.
Decided September 8, 1976.
J. H. Affleck, Jr., for appellant.
Harry N. Gordon, District Attorney, F. B. Tyler, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, G. Stephen Parker, Assistant Attorney General, for appellee.
JORDAN, Justice.
Appellant was convicted of armed robbery, sentenced to twenty years, and appeals.
1. The charge, viewed in its entirety, sufficiently charged on the elements of the offense of armed robbery. A charge must be viewed in its entirety. Brown v. Matthews, 79 Ga. 1 (4 SE 13) (1887); Hilton v. State, 233 Ga. 11 (209 SE2d 606) (1974).
2. The trial court did not err in failing to specifically charge on eyewitness identification testimony in the absence of a request. Micheli v. State, 222 Ga. 361 (149 SE2d 803) (1966); White v. State, 231 Ga. 290 (3) (201 SE2d 436) (1973).
3. Appellant contends that certain precepts of law relative to his case were not charged, leaving the jury with insufficient guidance. This enumeration is without merit. Aldridge v. State, 236 Ga. 773 (225 SE2d 421) (1976).
Judgment affirmed. All the Justices concur.